Citation Nr: 1135097	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-08 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The Veteran had active military service from March 1985 to April 2005.

This matter comes to the Board of Veterans' Affairs (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In Septemer 2005, the Veteran's case was transferred to the VA RO in Montgomery, Alabama, that currently has jurisdiction of his appeal.  The case was before the Board in May 2010, when service connection for a right foot disorder, sinusitis and rhinoplasty was denied; service connection for septoplasty for a deviated septum was granted; an increased rating of 10 percent for status post right (major) shoulder rotator cuff repair prior to January 12, 2009 was granted; an evaluation in excess of 10 percent after January 12, 2009 for the right shoulder disability was denied; an increased initial rating of 10 percent for allergic rhinitis was granted; and the issue of service connection for left knee arthritis was remanded for additional development.  In August 2011 the Veteran submitted additional evidence with a waiver of RO consideration, permitting the Board to consider such evidence in the first instance.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The May 2010 Board remand instructed that the Veteran be afforded a VA orthopedic examination to determine the etiology of any left knee disorder found to be present.  An August 2011 statement from the Veteran states that he underwent compensation and pension examination at the VA Medical Center (VAMC) in Birmingham on August 3, 2011.  A copy of this examination report has not been associated with the record and is not available for review.  Consequently, since VA is held to be in constructive possession of such examination report, the Board finds that it has no alternative but to remand this claim to obtain the August 3, 2011, VA examination report.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain for the record a copy of the August 3, 2011, compensation and pension examination report from the Birmingham VAMC.  

2.  If, and only if, the RO is unable to obtain a copy of the August 3, 2011, VA examination report, the Veteran should be scheduled for another VA orthopedic examination.  The claims file (including a copy of the May 2010 Board remand and this remand) must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests, including X-rays if indicated, should be conducted, and all clinical findings reported in detail.

The examiner should provide an opinion as to whether the Veteran has arthritis of the left knee, or another left knee disorder.

The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed degenerative joint disease or other disorder of the left knee had its clinical onset during active service (including the findings noted in the January 12, 2004, service treatment records) or is related to any in-service disease, event, or injury, or to service-connected gout.

The examiner must provide a complete rationale for any conclusions reached.

3.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC, afford the Veteran and his representative the opportunity to respond, and then the case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


